Citation Nr: 0308117	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  He served in Vietnam from September 1967 to 
September 1968.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1995 RO rating decision that denied service 
connection for a psychiatric disability, including post-
traumatic stress disorder (PTSD), a skin condition, and a 
respiratory disorder.  In a November 2001 decision, the Board 
granted service connection for a skin condition, urticaria.  
At that time, the Board remanded the other 2 issues to the RO 
for additional development.

A February 2003 RO rating decision granted service connection 
for PTSD.  Hence, the issue of entitlement to service 
connection for a psychiatric disability is no longer for 
appellate consideration.


FINDING OF FACT

A chronic respiratory disorder was not present in service or 
for many years later, and is not related to an incident of 
service, including exposure to agent orange or tobacco use, 
or to a service-connected disability.


CONCLUSION OF LAW

Mild obstructive lung disease was not incurred in or 
aggravated by active service; nor may this condition be 
presumed to have been incurred in active service; nor is this 
condition proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a respiratory disorder, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any respiratory disorder 
and to obtain an opinion as to whether it is at least as 
likely as not related to an incident of service or to a 
service-connected disability.  He and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a December 2002 letter, the RO notified 
the veteran of the evidence needed to substantiate the claim.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from September 1966 to 
September 1968.  He served in Vietnam from September 1967 to 
September 1968.

Service medical records show that the veteran underwent a 
preinduction examination in July 1966.  On a report of 
medical history, he reported shortness of breath and a 
history of chronic or frequent colds.  It was noted that he 
was a smoker.  He was treated for an upper respiratory 
infection with sore throat and dry cough in January 1967; 
cough, runny nose, chest and larynx pain in January 1968; and 
a head and chest cold in May 1968, with clear chest x-ray.  A 
respiratory disorder was not found at the veteran's medical 
examination in September 1968 for separation from service.  
He again reported a history of chronic or frequent colds, but 
denied any history of chest pain, shortness of breath, or 
chronic cough.  A chest X-ray was reportedly negative.

VA medical records, including records received from the 
Social Security Administration (SSA), reveal that the veteran 
was treated and evaluated for various problems from the early 
1990's to 2003.  The more salient medical reports related to 
the claim for service connection for a respiratory disorder 
are discussed below.

Statements from acquaintances and relatives of the veteran 
were received in 1996.  Those statements are to the effect 
that the veteran had various medical problems, including 
breathing difficulty, after service.

The veteran testified at a hearing in February 1996.  His 
testimony was to the effect that he had breathing difficulty 
associated with his skin and psychiatric conditions.

A document from the SSA dated in February 1996 reveals that 
an Administrative Law Judge found the veteran entitled to 
disability benefits.  The disabilities noted did not include 
a respiratory disorder.

The veteran underwent a VA examination in May 1996.  
Examination of his chest revealed no flatness to percussion.  
There were no rales or rhonchi.  It was noted that he smoked 
one pack of cigarettes daily.  Chest X-rays revealed no 
significant abnormalities.  A respiratory disorder was not 
diagnosed.

The veteran underwent a VA agent orange examination in 
October 1997.  Chest X-rays revealed no significant 
abnormalities.  The assessments included questionable upper 
respiratory infection.

A VA outpatient report shows that the veteran was seen in 
November 2000.  Examination of his lungs revealed mild 
wheezing in the left, anteriorly and posteriorly.  The 
impression was chronic bronchitis.

The veteran testified at a hearing in February 2001.  His 
testimony was to the effect that he was treated at a private 
hospital in 1968, but that the records of that treatment were 
not available.  He testified to the effect that service 
connection should be granted for a respiratory disorder.

VA reports of the veteran's outpatient treatment in 2002 show 
that he is treated primarily for psychiatric and skin 
problems.  Those reports show that he uses medication for 
respiratory problems.

The veteran underwent a VA examination in January 2003 
pursuant to the November 2001 Board remand in order to 
determine the nature and extent of any respiratory condition 
and to obtain an opinion as to whether it was at least as 
likely as not that any respiratory condition found was 
related to an incident of service or to a service-connected 
disability.  Chest X-rays were normal.  A PFT (pulmonary 
function test) showed very mild obstruction.  A history of 
smoking cigarettes since service was noted.  The impression 
was very mild obstructive lung disease.  The examiner who 
reviewed the evidence in the veteran's claims file noted that 
the veteran smoked a lot.  It was noted that he had acute 
symptoms of sensation of laryngospasm and difficulty 
breathing during nightmare and flashbacks from PTSD, but that 
those symptoms did not reflect any abnormalities in the PFT 
or flow volume loop.  

A VA record dated in February 2003 shows that the examiner 
who saw the veteran in January 2003 prepared an addendum to 
the report of that examination.  The examiner opined that the 
veteran's mild obstructive lung disease was not likely due to 
service or to a service-connected disease.

A review of the record shows that service connection is in 
effect for PTSD, rated 70 percent; and urticaria, rated 
50 percent.  The combined rating for the 2 service-connected 
disabilities is 90 percent and the veteran is entitled to a 
total rating for compensation purposes based on 
unemployability due to those conditions.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence shows that the veteran served in Vietnam during 
the Vietnam Era while in service.  Under the circumstances, 
he is presumed to have been exposed to agent orange in 
service.  38 C.F.R. § 3.307(a)(6)(iii).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. 
§ 3.307(a)(6) (2002) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption of 38 C.F.R. § 3.307(d) (2002) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
soft-tissue sarcoma, and type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2002).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available.  38 U.S.C.A. § 1116(b)(1), (2).  A veteran who, 
during active service, served in Vietnam, beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have exposed during such service to agent orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to agent orange.  38 U.S.C.A. § 1116(f).

Service connection of disability or death may be established 
if the evidence establishes that the injury or disease 
resulted from tobacco use in line of duty in active service.  
VAOPGCPREC 2-93 and VAOPGCPREC 19-97.  Subsequent to those 
opinions, Public Law No. 105-178 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116 (West 2002).  On July 
22, 1998, the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206 that strikes out the provisions 
of Public Law No. 105-178 concerning the amendment to 
38 U.S.C.A. §§ 1110 and 1131 and inserts a new section that 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  This new section is codified at 
38 U.S.C.A. § 1103 (West 2002).  The changes in Public Law 
No. 105-206 apply to claims filed after June 9, 1998, and do 
not affect the appellant's claims filed before that date.

In this case, the evidence shows that the veteran served in 
Vietnam and he is presumed to have been exposed to agent 
orange as noted above.  The evidence also reveals that he has 
mild obstructive lung disease.  His respiratory condition, 
however, is not a disease that may be service connected on a 
presumptive basis under the above criteria.  Nor does the 
evidence link the veteran's mild obstructive lung disease to 
exposure to agent orange in service.

The service medical records reveal that the veteran underwent 
a preinduction examination in July 1966.  The report of his 
medical history at that examination indicates he had 
shortness of breath and was smoking at that time.  Hence, the 
evidence shows that he began smoking prior to entry into 
service.  The service medical records show treatment for 
occasional head and chest colds, but no chronic respiratory 
problem, and a respiratory disorder or shortness of breath 
was not found at the time of his medical examination in 
September 1968 for separation from service.  Nor does the 
evidence link the veteran's mild obstructive lung disease to 
smoking that began in service.  

The service medical records do not show the presence of a 
respiratory disorder, and the post-service medical records do 
not reveal the presence of a respiratory disorder, variously 
classified, until around 2000.  The evidence does not link 
the veteran's current respiratory disorder, however 
classified, to an incident of service or to a service-
connected disability.  The examiner who conducted the January 
2003 VA examination opined in an addendum to the report of 
that examination dated in February 2003 that it was not 
likely that the veteran's mild obstructive lung disease was 
related to service or to a service-connected disability.

Statements and testimony from the veteran are to the effect 
that he has breathing difficulty associated with his skin and 
psychiatric conditions.  This evidence is somewhat 
corroborated by the report of his VA examination in January 
2003 in which the examiner notes the presence of acute 
symptoms of sensation of laryngospsm and difficulty breathing 
during nightmares and flashbacks related to PTSD.  Those 
symptoms are manifestations of the service-connected PTSD and 
are to be considered in the evaluation of that disorder and 
are not representative of a chronic respiratory disorder as 
noted by the examiner who conducted the January 2003 VA 
examination.

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of a respiratory 
disorder in service or for many years later, and that it does 
not relate the veteran's respiratory disorder, found many 
years after service, to an incident of service, including 
exposure to agent orange or smoking, or to a service-
connected disability.  The preponderance of the evidence is 
against the claim for service connection for a respiratory 
disorder, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for a respiratory 
disorder because the preponderance of the evidence is against 
this claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

